           Case 7:20-cv-00113-CS Document 38 Filed 07/22/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS MELENDEZ,

                                  Plaintiff,

                      -against-
                                                                     20-CV-113 (CS)
OFFICER CARTER; DR. SALWA KHOURI;
                                                                ORDER OF SERVICE
SGT. ELLIS; SGT. CIMORELLI;
CLASSIFICATION SGT.; SGT. EHLERS;
OFFICER PULLEN

                                  Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, currently incarcerated in Coxsackie Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that, while he was detained in the Orange County Jail,

Defendants violated his constitutional rights. By order dated February 5, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1

                                               DISCUSSION

       On February 13, 2020, the Court issued an Order directing the Orange County Attorney,

who is the attorney for and agent of the Orange County Correctional Facility, to ascertain the

identity of the Classification Sgt. whom Plaintiff sought to sue in the Complaint, (Doc. 2), and

the address where the Defendant may be served, and to provide this information to Plaintiff and

the Court within sixty days under Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997). I directed

Plaintiff to file an Amended Complaint naming the John Doe Defendant within thirty days of

receiving that information. (Doc. 8.) I also indicated that the Court would screen the Amended




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-00113-CS Document 38 Filed 07/22/20 Page 2 of 4




Complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-

285 forms with the address for the named John Doe Defendant and deliver all documents

necessary to effect service to the U.S. Marshals Service. (Id.)

        On March 18, 2020, Chief Assistant County Attorney Pierce advised the Court and

Plaintiff that while “there is no sergeant that is assigned to oversee the classifications of inmates

at [Orange County Correctional Facility],” Officer Andrew Pullen classified Plaintiff when he

entered the facility on October 10, 2019. (Doc. 14.) Plaintiff requested an extension of time to

file the Amended Complaint, (Doc. 18), which I granted, giving Plaintiff until May 18, 2020 to

file, (Doc. 19). On April 22, 2020, Plaintiff filed the Amended Complaint and named Officer

Pullen. (Doc. 23.)

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the Amended Complaint and ordered that the

summons be issued. The Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the Amended Complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

                                                   2
          Case 7:20-cv-00113-CS Document 38 Filed 07/22/20 Page 3 of 4




IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

       To allow Plaintiff to effect service on Defendant Pullen, the Clerk of Court is instructed

to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for this

Defendant. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

Defendant Pullen.

       Plaintiff must continue to notify the Court in writing if Plaintiff’s address changes, and he

is reminded that the Court may dismiss the action if Plaintiff fails to do so.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff. An information

package was previously mailed to Plaintiff. (Doc. 9.)

       The Clerk of Court is further instructed to issue a summons and complete the USM-285

forms with the address for Officer Pullen, and deliver all documents necessary to effect service

to the U.S. Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

Dated: July 22, 2020
       White Plains, New York




                                                  3
Case 7:20-cv-00113-CS Document 38 Filed 07/22/20 Page 4 of 4




             DEFENDANT AND SERVICE ADDRESS


   Officer Andrew Pullen
   Orange County Correctional Facility
   110 Wells Farm Road
   Goshen, New York 10924




                                  4
